Title: To Benjamin Franklin from Jonathan Williams, Jr., 31 July 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
Nantes July 31 1779.
Captain Thompson Commander of the Gen Lee who sent an Express to you from Brest is arrived here by land, and on his arrival he gave me news which I immediately made Public supposing the particulars to be sent you from Brest; But as Mr de Chaumont who arrived here to day tells me no mention is made of it in your Dispatches, I set down to give it to you as I have it, and as I have given it to the whole Change of Nantes.

“Capt Thompson sailed from Boston the 21 June and reports that on the 19th. in the Evening an Express arrived from So Carolina to Genl Heath Commander of the Troops in that Department of the Massachusetts State. The 20th the News which the Express brought was by permission of the General given out, and Capt Thompson was informed by Mr Carter aid du Camp to the General as follows.—
“That the English Troops & the Americans in Carolina had an affair the 14 May which was not decisive, but on the 17th it was renewed with great vigour on both Sides and the English finaly put to Flight leaving 1500 Dead & wounded on the Field with the Loss of about 500 on our Side. It was not known whether the English had regained their Shipping or whether they were intercepted, nor was the accot of Dead & Wounded absolutely certain as the Express came away in great haste.— The English who had been ravaging in Virginia had returned to N York, and three American Frigates the Ranger Providence & Queen of France had sailed the beginning of June to Cruize off the Entrance of the Chesapeak.”
This is what I have given out, & if it is not true I will never again believe anything that is reported to me, but it cannot be otherwise for the accot accords exactly with what the English have already given us extracted from the New Jersey Gazette, and Capt Thompson is a man of too much Sense not to understand what he says, & of too much Probity to tell such a falsehood.—
The post hurries me so I have only time to give you Joy & wish for Confirmation if you think it needs any.
I am ever most dutifully & affectionately Yours
J Williams J
The Hon. Doctor Franklin.
 
Addressed: a monsieur / Monsieur Franklin / Ministre des Etats Unis / en son Hotel a Passy / prés / Paris
Notation: Williams Jona. July 31. 1779.
